Filed 2/28/14 P. v. Rodriguez CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B249959

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA407714)
         v.

ROBERTO RODRIGUEZ,

         Defendant and Appellant.


         THE COURT:*

         Appellant Roberto Rodriguez (Rodriguez) appeals from the judgment of
conviction following a plea of no contest.
         Rodriguez was seen by a security officer at a CVS store taking items without
paying for them. When the officer confronted Rodriguez, a struggle ensued. During the
struggle, Rodriguez poked the officer with a screwdriver.
         Later, Rodriguez was charged with robbery (Pen. Code, § 211), assault with a
deadly weapon (Pen. Code, § 245, subd. (a)(1)), and petty theft (Pen. Code, §§ 484,
subd. (a), 666.) A deadly weapon (screwdriver) use allegation was alleged as to all three
counts (Pen. Code, § 12022, subd. (b)(1)). A 1999 prior conviction for robbery was
alleged as a prior “strike” and a prior-five-year serious felony conviction enhancement


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
(Pen. Code, §§ 667, 1170.12). This, and three other prior convictions, were alleged as
one-year prior prison term enhancements (Pen. Code, § 667.5, subd. (c)).
       Following the denial of Marsden1 and Faretta2 motions, Rodriguez waived his
trial rights, pled no contest to the robbery charge, and admitted the prior strike and
serious felony conviction allegations. He was immediately sentenced to a nine-year term
in prison, which represented the two-year lower term, doubled to four years because of
the strike, plus the five-year enhancement for the same prior conviction. Presentence
credits were awarded and mandatory fines were imposed.
       Rodriguez filed a notice of appeal.
       Counsel was appointed to represent Rodriguez in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On November 1, 2013, we advised Rodriguez that he had 30 days
within which to personally submit any contentions or issues for us to consider. No
response has been received to date.
       We have examined the entire record and are satisfied that Rodriguez’s appellate
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende).) We see no indication of any
sentencing errors. Accordingly, we conclude that Rodriguez has, by virtue of counsel’s
compliance with the Wende procedure and our review of the record, received adequate
and effective appellate review of the judgment entered against him in this case. (Smith v.
Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 123–124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




1      People v. Marsden (1970) 2 Cal. 3d 118.
2      Faretta v. California (1975) 422 U.S. 806.

                                              2